DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/22/2021 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kikushima et al, US Patent Publication 2004/02090753 in view of Amos et al, US Patent Publication 2013/0165880.
Regarding claims 1 and 4-9, Kikushima teaches a method for recycling used paper diaper products to recover their components [0156] that includes that addition of adding an acid to mixture when creating the collectable material [0168].  These teachings would provide a pulp made from recycled used sanitary articles that includes an acid.
Kikushima teaches the act of adding an antibacterial agent to the pulp as well [0214], but is silent to what the antibacterial activity value of the pulp would be.
In the same field of endeavor of making disposable sanitary articles, Amos teaches that preferred quaternary ammonium antimicrobial agents to utilizes in the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to recycled used sanitary products as taught by Kikushima that includes an antibacterial agent but to use the preferred benzalkonium chloride to an activity value of 3.97 as taught by Amos since Kikushima is merely silent to what kind of antibacterial agent to use and to what extent.  Utilizing a known conventional amount to arrive at the same end result is well within the ability of the average artisan.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kikushima et al, US Patent Publication 2004/0209753in view of Amos et al, US Patent Publication 2013/0165880 further in view of Nonni et al, US Patent Publication 2013/0203699.
Regarding claims 2-3, Kikushima teaches a method for recycling used paper diaper products to recover their components [0156] that includes that addition of adding an acid to mixture when creating the collectable material [0168].  These teachings would provide a pulp made from recycled used sanitary articles that includes an acid.
Kikushima teaches the act of adding an antibacterial agent to the pulp as well [0214], but is silent to what the antibacterial activity value of the pulp would be.
In the same field of endeavor of making disposable sanitary articles, Amos teaches that preferred quaternary ammonium antimicrobial agents to utilizes in the sanitary product is benzalkonium chloride [0054] in an amount that has an antibacterial activity value of 3.97 (see table 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to recycled used sanitary products as taught by Kikushima that includes an 
While Kikushima is silent to the ash content of the pulp, the average artisan would have looked to the prior art to see what the conventional values of ash would be in pulp used for sanitary articles.
In the same field of endeavor of a pulp with antimicrobial properties used in sanitary products, Nonni teaches that the preferred pulp utilized in sanitary products [0022 and 0136] and include an ash content [0170] of 0.22 (table 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the treated pulp to include the desired ash content of 0.22 as taught by Nonni in the Kikushima method that is merely silent on the property in a conventional manner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748